—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered September 6, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 *46US 932), we find that the evidence was legally sufficient to support defendant’s conviction for the sale of three vials of crack cocaine to an undercover police officer and that the verdict was not against the weight of the evidence. Defendant’s challenge to the police witnesses’ testimony as to the information transmitted over the police radio is not preserved as a matter of law (CPL 470.05 [2]; People v West, 56 NY2d 662), and we decline to review the issue in the interest of justice. Nor did the codefendant’s general objection preserve the claim since it elicited instructions to strike that were never contended to be inadequate (People v Medina, 53 NY2d 951, 953). Were we to consider the issue in the interest of justice, we would find that while the testimony of the receiving officer implicitly bolstered the identification testimony of the transmitting officer, any error was harmless in view of the overwhelming evidence of guilt. Concur — Ellerin, J. P., Ross, Rubin and Nardelli, JJ.